United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2756
                                   ___________

George W. Carlisle, Jr.,             *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
St. Charles County, HR Department,   *
                                     *      [UNPUBLISHED]
             Appellee.               *
                                ___________

                             Submitted: November 7, 2008
                                Filed: December 4, 2008
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       George Carlisle appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action. Upon careful de novo review, see Jacob-
Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (standard of review), we
conclude that summary judgment was properly granted for the reasons stated by the
district court. Accordingly, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.